Campbell, C. J.,
delivered the opinion of the court.
Section 127 of the code of 1892, is an enabling act, and does not abridge any right. It makes any ground for attachment against any of the partners, except the first ground, which is non-residence, ground for attachment against all the partners, as if all were parties to the ground. It makes the act of one the act of all, so far as to subject partners and partnership property to attachment, on every ground for attachment except non-residence.
*482A creditor of a partnership may pursue toy member of the partnership, individually, and is not hindered by § 127. This right exists by virtue of § 2353, code 1892. Section 126 has no influence on the question, and, indeed, is useless, except to declare the law existing independently of it.

Reversed, and demurrer to the plea sustained, and leave to defendant to answer over.